DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-10 are directed to a method and claims 11-20 are directed to machine.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) user authentication.  Specifically, the claims recite “receiving a payment command from a user; providing a request for speech…to the user; receiving speech data…; performing user authentication by…comparing the analyzed speech data with a stored voice…”, which is “managing interactions between people” within the “certain methods of organizing human activity” and Mental process grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for user authentication. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of robot merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing user speech with the stored data.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 11-20 are machine claims that are used to perform the method claims 1-10 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing the user speech with the stored data.  This only uses the processor or computer system to automate or implement the abstract idea of performing user authentication.  Dependent claims 2-3, 6, 12-13 and 16 describe security code.  Dependent claims 4-5, 9-10, 14-15 and 19-20 describe authentication.   Dependent claims 7-8 and 17-18 describe speech request.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing user authentication including receiving a payment request from a user, requesting and receiving a speech from the user, authenticating the user by comparing the user speech with the stored data.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a robot as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170213268A1 (“Puehse et al.”) in view of US Application Publication US20130227651A1 (“Schultz et al.”).

Regarding claims 1 and 11, Puehse et al. teaches:
A robot, comprising: (Fig. 2; ¶0094)
a body having an internal accommodation space formed therein; (Fig. 2 item 204; ¶0094)
a support part disposed below the body to support the body; (Fig. 2 item 202; ¶0094)
a display configured to display an image; (Fig. 2 items 212 and 214; ¶0094)
a head disposed on the body, the head having a front surface on which the display is disposed; (Fig. 2 item 206; ¶0095)
a voice input unit comprising a plurality of microphones (MICs) receiving a voice signal; and (Fig. 2 item 206; ¶0095)
a control unit configured to, (¶¶0031-0032 and ¶0102)
upon receiving a payment command from a user, (¶0102)
receive speech data on the security code from the user, and (¶0104)
perform user authentication by comparing the speech data with a stored voice of the user. (¶¶0104-0113)

Puehse et al. does not disclose explicitly:
provide a request for speech of a security code, 
perform user authentication by comparing the speech data with the security code
However, Schultz et al. discloses:
provide a request for speech of a security code, (Fig. 3B item 313; ¶¶0027-0028)
perform user authentication by comparing the speech data with the security code (Figs. 1-2, 3B item 315; ¶¶0028-0030)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Method for Facilitating a Transaction using a Humanoid Robot of Puehse et al. by adding the feature of requesting a user voice input in accordance with the teaching of Schultz et al.. This modification enables Puehse et al.’s system to conduct user voice authentication which is a user friendly and strong authentication method. (Schultz et al., ¶0001 and ¶0073)

Regarding claims 2 and 12, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
before the providing a request for speech of the security code: (¶0028)
generating the security code in a random manner, and (¶0028)
providing the security code to the user. (Fig. 4C; ¶0028)

Regarding claims 3 and 13,  Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the providing the security code comprises providing the security code visually through a display of the robot. (Fig. 4C; ¶¶0027-0028)

Regarding claims 4 and 14, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Puehse et al. further discloses: 
wherein the performing user authentication comprises: (¶¶0104-0113)
performing voice recognition preprocessing with respect to the received speech data; (¶¶0104-0113)
Schultz et al. discloses:
analyzing an intention of the preprocessed speech data; and  (¶¶0028-0030)
determining whether the analyzed speech data matches the security code. (¶¶0028-0030)

Regarding claims 5 and 15, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Puehse et al. further discloses:
comparing the preprocessed speech data with stored user voice data to determine whether the preprocessed speech data matches the user voice data. (¶¶0104-0113)

Regarding claims 6 and 16,  Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the providing the security code comprises providing the security code to the user acoustically. (¶0083)

Regarding claims 7 and 17, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the providing a request for speech of the security code further comprises making a request for a secret motion. (¶0028 and ¶0085)

Regarding claims 8 and 18, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the secret motion and the security code are preset. (Fig. 4G item 436; ¶0084)

Regarding claims 9 and 19, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. further discloses:
wherein the performing user authentication comprises:
acquiring the secret motion provided by the user in a form of image data; (¶0028, ¶0085)
acquiring the security code spoken by the user in a form of speech data; and (¶0028, ¶0085)
determining whether the secret motion matches a motion of the image data by performing motion recognition based on the image data, and (Fig. 1, ¶0029, ¶0084)
determining whether the speech data matches the preset security code. (Fig. 1, ¶0029, ¶0084)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20170213268A1 (“Puehse et al.”) in view of US Application Publication US20130227651A1 (“Schultz et al.”), and in further view of US Grant Publication US7310814B2 (“Morita et al.”).

Regarding claims 10 and 20, Puehse et al. in view of Schultz et al. discloses all the limitations as described above.  Schultz et al. discloses:
determining whether the user authentication fails and (¶0030)
upon determining that the user authentication is failed, terminating an operation for a payment request. (¶0030)
Puehse et al. and Schultz et al. do not disclose explicitly:
determining whether the user authentication is repeatedly performed a predetermined number of times; and 
authentication fails is user authentication is repeatedly performed a predetermined number of times or more, 
However, Morita et al. discloses:
determining whether the user authentication is repeatedly performed a predetermined number of times; and (Fig. 4 items S307-S308; col 7 ln 42-47)
authentication fails is user authentication is repeatedly performed a predetermined number of times or more, (Fig. 4 items S307-S308; col 7 ln 42-47)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Puehse et al. and Schultz et al. by adding the predetermined number of authentication attempt in accordance with the teaching of Morita et al.. This modification provides better user authentication experience by allowing user to authenticating for a predetermined number of times should there is a need.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        	
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685